Per Curiam.

The purpose of subdivision 7 of section 684 of the Civil Practice Act was to reach all variable commission earnings, whatever method of settlement with its employee the employer might elect to adopt. (Davidow v. John Hancock Mut. Life Ins. Co., 231 App. Div. 300.)
Furthermore, under present business practice an employer can by his own system, voluntarily adopted, no more excuse a failure to make a garnishee deduction than he can. a social security or withholding tax deduction.
The judgment should be affirmed, without costs.
Concur — Gtjlotta, Pette and Croat, JJ.
Judgment affirmed, etc.